

115 HR 5083 IH: Expanding Access to Evidence-Based Opioid Treatment for Seniors Act of 2018
U.S. House of Representatives
2018-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5083IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2018Mr. Neal (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the  Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of certain services
			 furnished by opioid treatment programs under the Medicare program.
	
 1.Short titleThis Act may be cited as the Expanding Access to Evidence-Based Opioid Treatment for Seniors Act of 2018. 2.Medicare coverage of certain services furnished by opioid treatment programs (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)in subparagraph (FF), by striking at the end and; (2)in subparagraph (GG), by inserting at the end ; and; and
 (3)by adding at the end the following new subparagraph:  (HH)opioid use disorder treatment services (as defined in subsection (jjj))..
 (b)Opioid use disorder treatment services and opioid treatment program definedSection 1861 of the Social Security Act is amended by adding at the end the following new subsection:
				
					(jjj)Opioid use disorder treatment services; opioid treatment program
 (1)Opioid use disorder treatment servicesThe term opioid use disorder treatment services means items and services that— (A)are furnished for the treatment of opioid use disorder at an opioid treatment program enrolled under section 1866(j) by a physician or other practitioner that is enrolled under such section; and
 (B)are certified by the Substance Abuse and Mental Health Services Administration to be provided by such program for such treatment.
 (2)Opioid treatment programThe term opioid treatment program means an opioid treatment program (as defined in section 8.2 of title 42 of the Code of Federal Regulations, or any successor regulation) that has an opioid treatment program certification (as defined in such section) in effect and meets such other conditions of participation as the Secretary may find necessary in the interest of the health and safety of individuals who are furnished services by such program..
			(c)Payment
 (1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— (A)by striking and (BB) and inserting (BB); and
 (B)by inserting before the semicolon at the end the following , and (CC) with respect to opioid use disorder treatment services, the amount paid shall be equal to 80 percent of the amount determined under section 1834(w).
 (2)Payment determinationSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
					
						(w)Opioid use disorder treatment services
 (1)In generalThe Secretary shall pay to an opioid treatment program (as defined in paragraph (2) of section 1861(jjj)) a bundled payment under this part for opioid use disorder treatment services (as defined in paragraph (1) of such section) that are furnished during an episode of care (as defined by the Secretary) beginning on or after January 1, 2020, to an individual by a physician or other practitioner at such program. Such payment shall be in lieu of any payment that would otherwise be made under this part to such physician or practitioner for furnishing such services.
							(2)Payment amount
 (A)In generalSubject to subparagraph (B), the amount of a bundled payment under this subsection, with respect to opioid use disorder treatment services (as so defined) furnished during an episode of care (as so defined) beginning during 2020 or a subsequent year, shall be an amount determined by the Secretary that is based on the rates of payment for comparable services that are paid under State plans under title XIX.
 (B)Periodic updatesThe Secretary shall, as determined necessary by the Secretary (but not less frequently than once every 5 years), review and update the amount of a bundled payment under this subsection with respect to opioid use disorder treatment services (as so defined) furnished during an episode of care (as so defined).
								.
 (d)Including opioid treatment programs as Medicare providersSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended— (1)in subsection (e)—
 (A)in paragraph (2), by striking at the end and; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (3)opioid treatment programs (as defined in paragraph (2) of section 1861(jjj)), but only with respect to the furnishing of opioid use disorder treatment services (as defined in paragraph (1) of such section).; and
 (D)in subsection (j), by adding at the end the following new paragraph:  (10)Enhanced oversight for opioid treatment programsThe Secretary shall establish procedures to provide that opioid treatment programs (as defined in paragraph (2) of section 1866(jjj)) enrolling or reenrolling under this title are subject to enhanced oversight, including by requiring annual audits by the Inspector General of the Department of Health and Human Services for each of the first 5 years of such enrollment or reenrollment of such program under this title and audits as deemed necessary by the Inspector General for each subsequent year of enrollment or reenrollment of such program under this title to ensure compliance of the program with the requirements of this section..
					